DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-5, 7, 9, 11, 14, 16, 21, 22, and 24-28 are pending and examined. 
3. 	The rejection under 35 U.S.C. 112 fourth paragraph is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
4.	Applicant’s election of Group I, claims 1-16 in the reply filed on December 4, 2018 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Given that previously added claims 27-28 would have been included with the elected Group, they are examined herein. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7, 9, 11, 14, 22, 27, and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512). Applicant’s arguments submitted August 16, 2022 have been fully considered but they are not persuasive. 
The following is noted with regard to the claim interpretation.  Claim 1 recites the term “tolerant to an effective amount.”  The specification states: “As used herein, “tolerant” or “herbicide-tolerant” indicates a plant or portion thereof capable of growing in the presence of an amount of herbicide that normally causes growth inhibition in a non-tolerant (e.g., a wild-type) plant or portion thereof” (page 7, paragraph 0055)  Said definition solely requires that the plant or a portion thereof “be capable of growing” in the presence of the herbicide.  It does not require that the tolerant plant either be healthy or uninjured by said herbicide.  The claim is thus given its broadest reasonable interpretation as encompassing any level of tolerance to the recited doses of the four herbicide.  
	Yu et al teach that ACCase substitutions I1781L and W2027C confer resistance to Lolium rigidum plants.  Yu et al teach that the I1781L substitution confers resistance to 186 g ai/ha of sethoxydim and 800 g ai/ha of tralkoxydim (Table VII). Yu et al teach that the I1781L mutants could survive 60 g ai/ha of clethodim (Abstract; Table III; Table V; see also pg. 552, paragraph spanning left and right col.).  Yu et al teach additional two substitutions that confer resistance to cyclohexanediones (Abstract).  Yu et al teach that the G2096A substitution conferred tolerance to APP herbicides only (page 548, left col).  Yu et al teach that position G2096 is conserved in grass species (Fig. 4).  Yu et al teach applying clethodim at the commercial rate in a water solution by spraying it onto plants (page 556, left col.)
	Yu et al do not teach a rice plant comprising an ACCase with said substitutions.	Delye et al-1 teach that in Alopecurus myosuroides, the I1781L substitution confers resistance to cycloxydim at a field rate (Abstract; Table 3 on pg. 1183; pg. 1184, right col.), wherein the field rate is 200 g ai/ha (pg. 1181, left col).  
Delye et al-2 teach that the I1781L substitution confers a high level of resistance to sethoxydim and cycloxydim, and that the ACCase region that encompasses the isoleucine residue at position corresponding to position 1781 in A. myosuroides is highly conserved in all known cytosolic and chloroplastic ACCases from plants, including in rice (pg. 1720, left col. Fig. 2). 
Suzuki et al teach using high-performance modified Targeting Induced Local Lesions in Genomes (“TILLING”) on rice mutant pools as an efficient method of identifying any gene mutation in rice (pg. 1, Abstract; pg. 214, left and top of right col.). 
Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (Hawkes et al, claims 1, 6, 8).  Hawkes et al teach applying said method to rice (Hawkes et al, claim 16).  Hawkes et al teach using the resultant plants in a method of controlling weeds, which comprises applying to the field where said plants are growing a herbicide to which said plants have been rendered resistant, as well as obtaining seed of said plants (Hawkes et al, claims 18 and 19). 
Okuzaki et al teach successfully using the method of chimeric oligonucleotide-based site-specific mutagenesis method to introduce herbicide resistance-conferring point mutations into rice genome (Abstract; pg. 512, left col.).  Okuzaki et al teach that the “[chimeric oligonucleotide]-directed gene targeting is feasible in rice and creates opportunities for ... the manipulation of agricultural traits in rice” (pg. 512, left col.). 
	At the time of filing, it would have been prima facie obvious to one having ordinary skill in the art to use the mutagenesis method of Suzuki et al or the method of Hawkes et al, to modify a wild-type cultivated (domestic) rice plant and obtain a rice plant that comprises a mutation in a plastidic ACCase gene that encodes an ACCase with the I1781L substitution or the W2027C substitution, as taught by Yu et al, Delye et al-1 and Delye et al-2.  
It would have been obvious to use the resultant plant in a method of controlling weeds by applying a cyclohexanedione herbicide, including cycloxydim, sethoxydim, tralkoxydim, or clethodim, at the rates taught by Yu et al and Delye et al-1, which rates encompass the claimed rates for said herbicides.  Applying said herbicides by spraying them in an aqueous solution would have been obvious in view of the teachings of Yu et al and as a matter of standard industry practice.  Given that the I1781L substitution confers resistance to the field rates of said herbicides in Lolium rigidum and Alopecurus myosuroides, and given the fact that the CT domain of the plastidic ACCase that encompasses position 1781 is highly conserved in all grasses, including in rice, one would reasonably expect that a rice plant comprising said substitution would exhibit similar herbicide tolerance.  In addition, in view of the teachings of Yu et al and Delye et al-1 and in view of the above claim interpretation, the resultant rice plant would show tolerance to effective amounts of herbicides sufficient to kill a weed from the genus Echinochloa or Leptochloa.  Growing said plants after herbicide treatment and obtaining their seeds would have been obvious as a matter of standard industry practice and in view of the teachings of Hawkes et al.
One having ordinary skill in the art would have been motivated to combine said teachings in view of the agronomic desirability of herbicide resistant rice and the fact that the I1781L as well as the W2027C substitutions confers resistance to multiple ACCase inhibitors.  Given the conserved nature of the ACCase and the I1781 and the CT domains of the ACCase in grasses, including rice, given that Hawkes et al reduced their invention to practice, and given the teachings of Suzuki et al and Okuzaki et al, one would have had reasonable expectation of success. 

7.	Claim 21 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Kim et al (Pest Manag. Sci. (2004) 60:909-913). Applicant’s arguments submitted August 16, 2022 have been fully considered but they are not persuasive.
	The claims are directed to the method of claim 1, wherein the effective amount of the herbicide is sufficient to kill the weed of the genus Echinochloa, including wherein it is E. crus-galli, and wherein the application rates include the rates as recited in claim 21. 
	The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not teach using cyclohexanedione herbicides, at recited application rates, to control E. crus-galli.
	Kim et al teach that the application rates of 31.3-250 g ai/ha of tralkoxydim caused 100% injury to E. crus-galli plants (Table 1).  Kim et al teach that 500 g ai/ha of tralkoxydim caused injury at a 25% rate to the wild-type plants, and that E. crus-galli was “completely controlled” at 250 g ai/ha (pg. 911, right col. - pg. 912, left col.).  
	At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply tralkoxydim to the resistant rice crop plant, and at the rate of 250 g ai/ha (as taught by Kim et al) and up to 800 g ai/ha (as taught by Yu et al).  
One would have been motivated to do so, in order to control E. crus-galli, a known weed.  One would have reasonably expected to control said weed at 250 g ai/ha, given its susceptibility to even lower doses.  Given the teachings of Kim et al, an application dose of 250 g ai/ha (or higher) would be at least 0.5x of the amount that would cause “at least about” 90% injury rate in barnyardgrass and at least 10% phytotoxicity in wild-type rice (see Kim, pg. 911, both col.).

8.	Claim 16 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Chuah et al (Weed Biol. and Manag. (2006) 6:245-249).  Applicant’s arguments submitted August 16, 2022 have been fully considered but they are not persuasive.
	The claim is directed to the method of claim 1, wherein the weed of the genus Leptochloa, including wherein it is L. chinensis.  
The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not teach using cyclohexanedione herbicides to control L. chinensis.  
Chuah et al teach using sethoxydim, in a tank mix, to control L. chinensis, and teach that the weed is increasingly important in rice fields (Abstract; pf. 245, left col.). Chuah et al teach that L. chinensis can be normally controlled with selective herbicides without a tank mixture (pg. 246, left col.). Chuah et al teach that the recommended rate for sethoxydim is 250 g ai/ha (pg. 246, right col.).
At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply sethoxydim to the resistant rice crop plant at the rate taught by Chuah et al, including 250 g ai/ha, which would be sufficient to control L. chinensis.  One would have been motivated to do so in order to control L. chinensis, a known rice weed. 

9.	Claims 24-26 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Williams (Proc. Calif. Weed Sci. Soc. (2000) 52:123-128).  Applicant’s arguments submitted August 16, 2022 have been fully considered but they are not persuasive.
The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not expressly teach applying a herbicide at the growth stages recited in claims 24-26. 
Williams teaches applying fenoxaprop, for post-emergent weed control, to rice at one tiller through panicle initiation growth stages (page 125).  Williams teaches applying herbicides, including the ones that control, specifically, Echinochloa and Leptochloa weeds, to rice, at a 1.5 leaf stage; and teaches applying other herbicides at various stages of rice growth, including beginning at the 3 leaf and to the tillering stage (pages 124 and 126). 
At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply an ACCase inhibiting herbicide at any of the stages taught by Williams, including the 2-3 leaf stage, first tiller stage, or at a later stage, including panicle initiation. It would have been obvious to do so in view of the teachings of Williams.  
Response to Arguments. 
Applicant maintains all previously submitted arguments, including the arguments based on the Declaration of Dr. Mankin and In re Christensen decision.  Applicant cites In re Stepan and Ex parte Malec and argues that the recited phenotype of tolerance is a structural element that makes the recited rice non-obvious (pages 5-10 of the Remarks). 
To the extent that the Remarks reiterate the previously submitted arguments, they remain unpersuasive for the reasons of record.  This includes the Declaration of Dr. Mankin, which was addressed in detail in the previous Office Action but not found to be sufficient to overcome the instant rejection.  
Regarding In re Stepan, the argument is not persuasive either.  The facts of that case are readily distinguishable from those of the instant application.  In Stephan, the limitation “at least 70ºC” actually limited the combination of the surfactants in the claimed composition, and thus the structure of said composition. 
In the instant case, claim 1 does not recite any structural limitations for the rice used in the claimed method.  It is not disputed that the recitation “wherein the domestic rice crop is tolerant to an effective amount of the cyclohexanedione herbicide” does limit the genus of rice crops to those that are tolerant to said herbicides.  However, that limitation is met by the presence of either of the two known substitutions (recited in the dependent claim 4), which were known in the art to confer tolerance to commercial rates of cyclohexanediones.  Unlike the claims in Stepan, the instant claims do not recite any further structural limitations on the plants used in the claimed method, beyond said substitutions.  The Ex parte Malec presents a situation similar to that in Stepan: a parameter limiting the claimed composition, and is distinguishable for the same reason.
The properties of both, the I1781L and the W2027C substitutions were well known in the prior art.  Introducing either of them would have been prima facie obvious for the reasons set forth in the rejection above.  Methods of predictably doing so, specifically in rice, were also known. Thus the art provide both, a clear motivation and a predictable way to obtain a rice plant comprising the I1781L or the W2027C substitutions.  The phenotype of tolerance to the specific herbicides recited in claim 1 would not have been unexpected in rice plants comprising the I1781L or the W2027C mutant ACCase given the express teachings of Yu et al and Delye et al-1 cited in the rejection above. The rejection is maintained. 
Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662